Ilis Honor
THOMAS T-, LONG,
Judge of the Stiwannee Circuit, sitting in place of Hon. Samuel J. Douglas, delivered the opinion of the Court.
This cause was tried in the Court below on an appeal front the judgment of the Intendant of the City of Tallahassee, revoking the license granted the appellants Towns & Wat'-kins.
The question submitted to the Court is, does the charter of the City of Tallahassee confer upon its City Council the authority to enact the ordinance conferring upon the Inten-dant the power to revoke a license when once granted ? The Council may enact ordinances that this may not be the case; but whenever, for the purpose of enforcing municipal regulations for the preservation of law and order, the Ordinance not being in conflict with the constitution of the State from which this grant issued, the acts of the General Assembly oí its immediate charter, the Council may make all needful rules and regulations that are necessary for a just and vigorous government of the city.
The 3d section of the city ordinance, page 30, says, after speaking of other offences—“ or shall keep or suffer a notoriously disorderly and riotous house for the resort of idle and drunken persons. Such person or persons keeping such-*134disorderly house shall, on conviction of any such offences, be liable to pay a fine of not less than twenty nor more than fifty dollars, and forfeit his, her or their license to keep the same, to be withdrawn by the Intendant, and shall be debarred from the privilege of again obtaining license to keep any such public house or bar, until he, she or they shall produce to the Intendant satisfactory assurance, with good and sufficient security, that the like offences will not again be permitted and allowed.” From which it appears that the appellants are included, and have subjected themselves to the forfeiture and penalties prescribed by said ordinance. The revocation of their license does not, however, preclude their continuing their business, for it provides that upon a certain contingency they can resume it. The proviso or contingency of this ordinance cannot be considered in restraint of trade, but only to regulate the same, and to keep it within proper metes and bounds, owing to its peculiar character. The Council being charged with the police regulations of the city, the preservation of order, and the comfort and happiness of its inhabitants, the charter conferring upon them sufficient power to carry out this purpose, the ordinance complained of was doubtless enacted to suppress in a summary manner these quasi nuisances, from which so much wrangling and disorder proceeds- These parties, when they took out the license, were apprised of the fact by the ordinance itself, that the moment they violated it, that moment they forfeited the privilege granted them under it; and that it was in the power of the Intendant of the city, and his duty to enforce it, by revoking tbe license.
This Court will not interfere with the municipal regulations of a city, unless it is clearly shown that they have-transcended their powers or violated their functions.
The decision of the Court below is affirmed.